DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-9, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrell, Jr. (US 3020382).
	Harrell discloses in reference to claim:
1.  An end cap for a heater cover assembly, comprising: a closed side face 14 comprising an interior surface, exterior surface, and a cutout 36x;  an open side face  C that accommodates the insertion of an associated heater cover panel 39;  a top face A;  a front face B comprising an interior surface and an exterior surface; a rear face E ,   a retaining clip 37 fixed to the interior surface of the closed side face 14, the clip adapted to retain an associated cover plate 36 in a fixed position against the interior surface of the closed side face 14 and at least partially covering the cutout 36x. 

    PNG
    media_image1.png
    729
    1031
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    412
    293
    media_image2.png
    Greyscale

 

4.  The end cap of claim 1, wherein the cover plate has a flat front surface and a flat back surface, the flat front surface and flat back surface substantially parallel to each other. See Fig. 9
 
5.  The end cap of claim 1, wherein the retaining clip (screw) is rotatably fixed by a fastener (threaded hole of tab) to the interior surface of the closed side face. See Figures 8-10
 


 
8.  The end cap of claim 1, further comprising a retainer 13 fixed to the interior surface of the front face adapted to hold the associated heater panel in place. 
 

11.  The end cap of claim 1, wherein a front side edge of the front face is nonlinear or formed from multiple straight edges angled relative to adjacent edges. 

Claim(s) 1, 4, 6,8, 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knoll et al. (US 3051816). 

	Knoll (first interpretation) discloses in reference to claim:
1.  An end cap 13 for a heater cover assembly, comprising: a closed side face A comprising an interior surface, exterior surface, and a cutout B;  an open side face  (opposite closed side face) that accommodates the insertion of an associated heater cover panel 14/21;  a top face D;  a front face E comprising an interior surface and an exterior surface; a rear face (Z-opposite front face) a retaining clip C fixed to the interior surface of the closed face A, the clip adapted to retain an associated cover plate 77 in a fixed position against the interior surface of the closed face A and at least partially covering the cutout B. 

    PNG
    media_image3.png
    480
    489
    media_image3.png
    Greyscale


4.  The end cap of claim 1, wherein the cover plate has a flat front surface and a flat back surface, the flat front surface and flat back surface substantially parallel to each other. See Figure above.

6.  The end cap of claim 1, wherein the rear face Z further comprises at least one bottom aperture  positioned along a bottom edge of the rear face, which is adapted to accommodate a fastener for attaching the end cap to a wall.

8.  The end cap of claim 1, further comprising a retainer G fixed to the interior surface of the front face adapted to hold the associated heater panel in place. 

 10.  The end cap of claim 1, wherein the rear face is formed from a first strip and a second strip, the first strip P located along a top rear edge of the top face, and the second strip K located along a rear side edge.

    PNG
    media_image4.png
    491
    586
    media_image4.png
    Greyscale

11.  The end cap of claim 1, wherein a front side edge of the front face E is nonlinear or formed from multiple straight edges angled relative to adjacent edges. See Figure above.

 	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll et al. (US 3051816) in view of Harrell, Jr. (US 3020382).
	Knoll (alternate interpretation) discloses in reference to claim:
12.  A heater cover assembly for covering a baseboard heater 10, comprising: a first end cap 13 and a second (opposite) end cap 13, wherein each end cap comprises: a closed face A comprising an interior surface, and an exterior surface;  an open face (opposite closed face) that accommodates the insertion of an associated heater cover panel 14;  a top face D;  a front face E comprising an interior surface and an exterior surface;  and a rear face F;  and a first heater cover panel 14 or 21 having a first panel end  

In this interpretation , the cover plate 77, having a length L and a height H, is removed by breaking of the clip C as is known in the art.  Knoll therefore does not disclose the cover plate and a retaining clip C fixed to the interior surface of the closed face, the clip adapted to retain the cover plate  in a fixed position against the interior surface of the closed face and at least partially covering the cutout in the closed face. 
Harrell discloses a cover plate and a retaining clip C fixed to the interior surface of the closed face, the clip adapted to retain the cover plate  in a fixed position against the interior surface of the closed face and at least partially covering the cutout in the closed face. Harrell further discloses the use of the cover plate arrangement to facilitate connection to an electrical source, as is the intention of the cutout B and removable plate 77 of Knoll.  Harrell further discloses the cover plate having a length L greater than length X.
One of skill in the art would find it obvious to modify the Knoll device with the teachings of Harrell to provide a means to facilitate electrical connection of the heater with the disclosed flexibility of Harrell. 
  

13.  The assembly of claim 12, wherein each end cap further comprises a retainer G fixed to the interior surface of the front face adapted to hold the first heater cover panel in place. 
 

 
15.  The assembly of claim 14, wherein the second panel end is inserted into the open face of the second end cap and held in place by the fixed retainer on the interior surface of the front face of the second end cap. See above figures.
 

18.  The assembly of claim 12, wherein the cover plate at least partially covers the cutout. See figure below. 

    PNG
    media_image2.png
    412
    293
    media_image2.png
    Greyscale

19.  The assembly of claim 12, wherein the cover plate has a flat front surface and a flat back surface, the flat front surface and flat back surface substantially parallel to each other. See figure 8 above. 



s  16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knoll et al. (US 3051816) in view of Harrell, Jr. (US 3020382) and further in view of Steiner (US 3566077) or Woods (US 3074521).

	
Knoll et al. (US 3051816) in view of Harrell, Jr. (US 3020382) discloses the claimed invention except in reference to claim:
16.  The assembly of claim 12, wherein each end cap further comprises a top aperture positioned along a top edge of the rear face.
	Steiner discloses a similar device wherein the end cap 100 further comprises a top aperture 134 positioned along a top edge 132 of the rear face 130 for providing a mounting screw.  One of skill in the art would find it obvious to modify the Knoll device to include the a top aperture  positioned along a top edge  of the rear face  to provide  a means for mounting to a wall for added stability. 

 	
17.  The assembly of claim 12, wherein the rear face of each end cap is formed from a first strip and a second strip, the first strip located along a top rear edge of the top face, and the second strip located along a rear side edge. 
 	Woods discloses a similar heater cover arrangement including end caps having a rear face defined by a first strip 65 and a second strip 61, the first strip located along a top rear edge of the top face, and the second strip located along a rear side edge. 
	Note that as the discussion of the rear face of Knoll is limited one of skill in the art would look to similar devices to inform the manner by which to provide the rear face, as such one of skill in the art would find it obvious to modify the Knoll device to include a first strip and a second strip, the first strip . 
Claims 3 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrell, Jr. (US 3020382) in view of Brownlie et al. (US 5276279).
	Harrell discloses the claimed invention as delineated above except for wherein the cover plate includes a flat portion and a plateau portion, the flat portion adapted to abut the interior surface of the 
closed face, the plateau portion adapted to fill the cutout portion of the closed face such that when the cover portion is in place the exterior surface of the closed face appears as a solid flat surface.
	It is noted that the plateau portion serves only as an decorative or aesthetic design such that the face “appears” as a solid flat surface.   It is generally known in the art to provide an aesthetically desirable design for surface mounted devices.  Brownlie discloses a junction box for surface mounting similar to the claimed invention, wherein cover plates 5 are provided with a flat portion and a plateau portion, the flat portion adapted to abut the interior surface of the closed side face at 24, the plateau portion adapted to fill the cutout portion 21 of the closed face such that when the cover portion is in place the exterior surface of the closed face appears as a solid flat surface (see fig. 3).
	For appearance or design aesthetics, one of skill in the art would find it obvious in view of common knowledge and as evidenced by Brownlie  to provide a cover plate wherein the cover plate includes a flat portion and a plateau portion, the flat portion adapted to abut the interior surface of the closed face, the plateau portion adapted to fill the cutout portion of the closed face such that when the cover portion is in place the exterior surface of the closed face appears as a solid flat surface.




Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to the characterization of screw 37 as a clip, the Examiner maintains that in the broadest sense a screw can be interpreted as a clip, noting that Applicant has not explicitly defined what is a clip and what is not a clip.  As such the interpretation of any structure that serves the same purpose can be considered a “clip”.  Applicant states “The clip is adapted to receive and retain an associated cover plate that covers the cutout.  Note that screw 37 of Harrell and the references attachment point of Knoll serve to receive and retain an associated cover plate that covers the cutout.  Applicant’s argument that the Harrell fails to anticipate because the closed face is a rear face and not a side face.   Firstly, it is noted that a rear face is a side face. Secondly, the rejection above has been adjusted for the newly claimed limitations, interpreting Harrell as teaching the side face. 
Applicant further argues that the attachment point (Examiner equated clip) of Knoll is on both the inside and outside surface, and further that the claims only refer to being attached to the inside surface.  Note that Applicant admits the “clip” of Knoll is none-the-less attached to the inside surface. Applicant attempts to add the limitation through argument that the clip is not present on the exterior surface, however, such a limitation is not in the claim .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761